      Case 1:21-cv-00062-SPW-TJC Document 1 Filed 06/02/21 Page 1 of 6



Ben Sather
Sather Law, PLLC
100 N. 27th Street, Suite 450
P.O. Box 1115
Billings, MT 59103
Telephone: (406) 294-1700
Facsimile: (406) 794-0673
E-mail: ben@satherlawfirm.com

M. Paul Skrabanek (Pro Hac Vice Application to be Filed)
Pierce Skrabanek, PLLC
3701 Kirby Drive, Suite 760
Houston, TX 77098
Telephone: (832) 690-7000
Facsimile: (832) 616-5576
E-mail: service@pstriallaw.com

Attorneys for Plaintiff

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

CLIFFORD BARCHEERS,                                CV-21-62-BLG-SPW-TJC
                                        ) Case No.____________________
                                        )
                   Plaintiff,           )
                                        )
         v.                             )
                                        ) PLAINTIFF’S COMPLAINT AND
YUSKEL YUSKEL, RS HARRIS                )   DEMAND FOR JURY TRIAL
TRANSPORT LTD., TODDY                   )
CHIFURA, and CHIFURA EXPRESS            )
LINES, LLC,                             )
                                        )
                   Defendants.          )
                                        )




                                      -1-
      Case 1:21-cv-00062-SPW-TJC Document 1 Filed 06/02/21 Page 2 of 6



                                 INTRODUCTION

      This action seeks redress for personal injuries sustained by Plaintiff when

Defendants Yuskel Yuskel and Toddy Chifura negligently operated semi-trucks

while in the employ of the other named Defendants and caused a pile up crash in

Stillwater County, Montana. Count I alleges negligence. Count II alleges negligence

per se. Plaintiff Clifford Barcheers alleges as follows:

                         PARTIES AND JURISDICTION

      1.      Plaintiff Clifford Barcheers is a resident of Texas.

      2.      Defendant Yuskel Yuskel is Canadian resident that may be served

through the Hague Convention at 6681 Cheshire Court, Burnaby, BC V5E4J2.

      3.      Defendant RS Harris Transport Limited is a Canadian company that

may be served through the Hague at 555 Hervo Street, Unite 15, Winnipeg, MB R3T

3L6 Canada.

      4.      Defendant Toddy Chifura is a New Jersey resident that may be served

by personal delivery to 67 Scofield Street, Newark, NJ 07106.

      5.      Defendant Chifura Express Lines, LLC is a New Jersey company that

may be served through its principal Toddy Chifura at 67 Scofield Street, Newark,

NJ 07106.

      6.      Plaintiff alleges the amount in controversy is in excess of Seventy-Five

Thousand Dollars ($75,000.00), exclusive of interest and costs.


                                          -2-
      Case 1:21-cv-00062-SPW-TJC Document 1 Filed 06/02/21 Page 3 of 6



      7.     Accordingly, Plaintiff alleges this court has jurisdiction over the parties

and this matter by virtue of 28 U.S.C. § 1332. Venue is proper in the Billings

Division pursuant to L.R. 1.2(c)(5).

                            STATEMENT OF FACTS

      8.     This lawsuit arises out of multiple collisions that occurred on February

7, 2021 in Stillwater County, Montana. At that time and place, Defendant Yuskel

was operating a semi-truck/trailer combination while in the course and scope of his

employment for Defendant RS Harris Transport, Ltd. The truck and trailer

combination was owned by Defendant RS Harris Transport, Ltd. At that time and

place, Defendant Chifura was operating s semi-truck/trailer combination while in

the course and scope of his employment for Chifura Express Lines, LLC. The truck

trailer combination was owned by Chifura Express Lines, LLC.

      9.     Defendant Yuskel was operating the combination semi-truck and trailer

westbound on Interstate 90. He approached a vehicle that was stopped on the

Interstate. He approached too fast, jack-knifed, and struck the vehicle ahead of him.

Similarly, Defendant Chifura, approaching too quickly, jack-knifed and struck the

traffic ahead of him. Attempting to avoid this, Plaintiff crashed into a guardrail as

he approached.

      10.    Defendants Yuskel and Chifura were negligent in the operation of their

employers’ semi-trucks. Defendants RS Harris Transport, Ltd. and Chifura Express


                                          -3-
      Case 1:21-cv-00062-SPW-TJC Document 1 Filed 06/02/21 Page 4 of 6



Lines, LLC are vicariously liable for Defendant Yuskel and Chifura’s actions.

      11.    As a result of the collision, Plaintiff was injured.

                                COUNT I—Negligence

      Plaintiff realleges and incorporates by reference herein each and every

allegation set forth above and, in addition thereto, allege the following:

      12.    Although Defendants owed Plaintiff a duty to use reasonable care in the

operation and control of their semi-trucks, they failed to ensure such operation in a

reasonable and prudent manner taking into account all conditions and requirements

and were therefore negligent.

      13.    Defendants Yuskel and Chifura’s negligence includes but is not limited
to:

             a. Failing to control speed;

             b. Failing to brake properly;

             c. Failing to keep a proper lookout;

             d. Failing to stay in his lane of traffic;

             e. Driving carelessly or recklessly in light of all conditions including
                the state of his own truck; and

             f. Driving inattentively.

      14.    As a direct and proximate result of Defendants’ negligence, Plaintiff

has suffered and continues to suffer bodily injury, and has sustained and will sustain

in the future medical expenses, pain and suffering, disfigurement, loss of established


                                          -4-
      Case 1:21-cv-00062-SPW-TJC Document 1 Filed 06/02/21 Page 5 of 6



course of life, mental anguish, physical impairment, property damage, out-of-pocket

expenses and other associated damages and compensable injuries.

      15.    Defendants RS Harris Transport, Ltd. and Chifura Express Lines, LLC

are liable for the negligent conduct of Defendants Yuskel and Chifura respectively

by virtue of respondeat superior.

                          COUNT II—Negligence Per Se

      Plaintiff realleges and incorporates by reference herein each and every

allegation set forth above and, in addition thereto, allege the following:

      16.    Because the acts of negligence listed above amount to violations of the

Montana Code Annotated and/or Federal Motor Vehicle Safety Standards and/or the

Federal Motor Carrier Safety Act, Plaintiff further asserts that the Defendants were

negligent per se as a matter of law. Each of the above-described legal codes was

enacted to protect the operators and passengers of motor vehicles from the types of

harm Plaintiff has suffered. Defendants, as drivers and commercial trucking

companies, are part of the classes of persons regulated by these legal codes. Thus,

Defendants were negligent per se.

      17.    As a direct and proximate result of Defendants’ negligence, Plaintiff

has suffered and continues to suffer bodily injury, and have sustained and will

sustain in the future medical expenses, pain and suffering, disfigurement, loss of




                                         -5-
      Case 1:21-cv-00062-SPW-TJC Document 1 Filed 06/02/21 Page 6 of 6



established course of life, mental anguish, physical impairment, property damage,

out-of-pocket expenses and other associated damages and compensable injuries.

                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

      1.    For all general, special and compensatory damages in an amount to be

            proved at trial but in an amount not less than $1.1 million.

      2.    For all costs and expenses of suit as allowed by law.

      3.    For attorney’s fees as allowed by law.

      4.    For pre- and post-judgment interest at the legal rate

      5.    For such further and additional relief which seems just and equitable to

            the Court.

                                JURY DEMAND

      Plaintiff hereby demands a jury trial.

      DATED this 2nd day of June 2021.

                                       SATHER LAW, PLLC


                                       By:     /s/ Ben T. Sather
                                               Ben T. Sather
                                               100 North 27th Street, Ste. 450
                                               P.O. Box 1115
                                               Billings, MT 59103
                                               Phone: (406) 294-1700
                                               Fax: (406) 794-0673
                                               ben@satherlawfirm.com
                                               Attorneys for Plaintiff

                                         -6-
